Article 2742b does not expressly repeal Article 2744. I am unable to agree that Section 5b of Article 2742b should be so construed as being in irreconcilable conflict with, and for that reason must be given the effect of repealing Article 2744, which provides that county line school districts "shall not be changed or abolished except by the consent of the commissioners court of each county having territory contained therein." Attention has been called by our Supreme Court to the patch-work condition existing in our school laws. Until this condition is remedied, the courts should indulge every reasonable effort to harmonize its many apparently conflicting provisions, in order that the efficiency of our county unit of government in public free school matters may not be further impaired. To place upon the language of Section 5b a literal and all-inclusive meaning, it may be that it is susceptible to the construction of authorizing secession of territory for *Page 328 
school purposes from one county and the joining of same onto another county without the consent of the governing bodies of either county, and without regard to whether same may result in any injury to the school system of the one county and a burden to the other county, and without regard to whether the newly-formed district would be financially capable of maintaining its school work at a reasonable cost per capita. If Section 5b be given such literal meaning so placed upon it in the decisions followed in the majority opinion in this case, such change and withdrawal of territory from one county and the joining of same onto another county could be effected upon the consent and petition of 20 qualified voters, alone, in each district, regardless of the results of the election, in that it provides that the Commissioners' Court of each county shall canvass the returns of the election in each county and declare the results, "and when the results are so declared (regardless of whether a majority voted for consolidation) the consolidation of the districts shall thereby become effective." (Parenthetical remark ours.) Under such construction it will be further observed that Section 5b does not expressly provide that a common school district or a common county-line school district may be consolidated with a contiguous independent district in the same or in an adjoining county, but only provides that "Common School and Common County-line School Districts may be consolidated with a contiguous Independent District in the same or in an adjoining County." I think a more liberal construction may reasonably be placed upon Section 5b, not as intending to conflict with and thus repeal Article 2744, but as intending to prescribe the method or machinery for registering the voice of the majority of the qualified voters residing in the affected districts, requiring their consent as well as the consent of the Commissioners' Courts (as provided by Article 2744) of the affected counties to such proposed changes. By so harmonizing the two statutes involved and giving effect to both, the disrupting effects above mentioned may be avoided.
In the present case the Commissioners' Court of Delta County canvassed the returns and declared the result of the election, but refused to pass and enter an order declaring the districts consolidated. It is not to be presumed that their action was not based upon proper reasons.